I115th CONGRESS1st SessionH. R. 785IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Mr. King of Iowa (for himself and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo preserve and protect the free choice of individual employees to form, join, or assist labor organizations, or to refrain from such activities. 
1.Short titleThis Act may be cited as the National Right-to-Work Act. 2.Amendments to the national labor relations Act (a)Section 7 of the National Labor Relations Act (the Act) (29 U.S.C. 157) is amended by striking except to and all that follows through authorized in section 8(a)(3). 
(b)Section 8(a) of the Act (29 U.S.C. 158(a)) is amended by striking : Provided, That and all that follows through retaining membership in paragraph (3). (c)Section 8(b) of the Act (29 U.S.C. 158(b)) is amended by striking or to discriminate and all that follows through retaining membership in paragraph (2) and by striking covered by an agreement authorized under subsection (a)(3) of this section in paragraph (5). 
(d)Section 8(f) of the Act (29 U.S.C. 158(f)) is amended by striking clause (2) and by redesignating clauses (3) and (4) as (2) and (3), respectively. 3.Amendment to the Railway Labor ActSection 2 of the Railway Labor Act (45 U.S.C. 152) is amended by striking paragraph Eleventh. 
